                                                   USDCSDNY
                                                   DOCUMENT
                                               1
UNITED STATES DISTRICT COURT                       ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                      ~ )( ic #=----+1~-1--
-------------------------------------x                  r.n rn:
UNITED STATES OF AMERICA

                                               16 Cr. 567         (JSR)
          -v-
                                               ORDER
KEVIN WALKER,

          Defendant.
-------------------------------------x

JED S. RAKOFF, U.S.D.J.

     Defendant Kevin Walker petitions the Court to appoint

counsel to represent him in a motion challenging his 18 U.S.C. §

924(c) conviction. Dkt. 242. The Court now has jurisdiction to

consider his request because the mandate of the U.S. Court of

Appeals disposing of his direct appeal and affirming his

conviction issued on January 3, 2020. Dkt. 244; see United

States v. Rodgers, 101 F.3d 247, 251 (2d Cir. 1996).

Nevertheless, Walker's request for counsel is denied. His motion

to vacate his§ 924(c) conviction advances an argument closely

related to the one that the U.S. Court of Appeals for the Second

Circuit rejected just weeks ago. Specifically, Walker argues

that his§ 924(c) conviction is invalid because it rests on

multiple predicate crimes, but the Second Circuit implicitly

rejected this reasoning when it affirmed his§ 924(c) conviction

with respect to the predicate crime of substantive Hobbs Act

robbery. United States v. Kevin Walker, No. 18-2470-cr(CON),

Slip. Op. at 6-7   (2d Cir. Jan. 3, 2020); see United States v.
                                  1
Hill, 890 F.3d 51, 53 (2d Cir. 2018). Appointment of counsel to

advance the argument again to this Court would therefore be

fruitless.

     SO ORDERED.

Dated:
     New York, NY
     January   3£)   2020




                                2
